Opinion by
Judge Hardin :
If the original petition did not authorize the direction in the judgment that it should be levied of trust estate in the defendant’s hands, the amendment filed after the judgment was rendered could not cure the defect; and as the petition contained no allegation nor prayer as to trust property, much less such a presentation of facts as were necessary to enable the court to know what judgment it might render as to such property without injustice to rights secured by the trust, the court erred in doing more than to render an ordinary personal judgment.
Wherefore the judgment is reversed and the cause remanded for further proceedings not inconsistent with this opinion.